 

ITALIA_GG
italia_gq

Dont want fame. cal

€ ITALIA_GG

DEMOCRACY

us Bene and

Case 2:19-cr-00013 Document 143-2 Filed 08/03/20 Page 1 of 4 PagelD #: 1551
€ ele 1Ke)

pp ameerah jojo

LOW YOU ARE MEN wHo WOULD Giy
ALUN Ts

 

Case 2:19-cr-00013 Document 143-2 Filed 08/03/20 Page 2 of 4 PagelD #: 1552
beetle a

COMMENTS
nts on my pi
commants in an unt

#found #your #nose “in amy #business
4LOL

}tike it. Haters gonna

captain hoooks to! Hiruth

 

Case 2:19-cr-00013 Document 143-2 Filed 08/03/20 Page 3 of 4 PagelD #: 1553
& PHOTO

p ameerah_jojo2

ui TM BES

NEVER REST

Khalid ibn al-Walid

 
